DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-26-2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks filed 02-16-2022, with respect to the rejection(s) of claim(s) 1-3, 5, 7-12, 14, 16-18, and 20 under 35 U.S.C. 103 as being unpatentable over Wang in view of Myung have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further embodiments of Matsumura et al (US 20200344100).

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20190289635- PCT Pub No. WO2017/049560 – Mar. 30, 2017) in view of Matsumura et al (US 20200344100).

As to claim 1 Wang discloses a method, comprising: receiving, by a processor of an apparatus, from a network node a scheduling of a plurality of starting slots for an uplink (UL) transmission by the apparatus (Wang, s202 of Fig.2 ¶0021-3rd sentence- the UE receives a UL grant which schedules a subframe for UL transmission; ¶0021- 7th sentence- the UE selects a PUSCH start position from available candidate position(s). ); performing, by the processor, a listen-before-talk (LBT) procedure (Wang ¶0021- 6th sentence- at step 202, the UE performs listen-before-talk (LBT); Fig.4, ¶0027- 1st and 2nd sentences- candidate starting positions) ; and performing, by the processor, the UL transmission with an initial slot of the UL transmission in one of the plurality of starting slots based on a result of the LBT procedure (Wang ¶0020¶0021, s201-203- UE transmits a PUSCH in the scheduled subframe starting from one available starting position of multiple candidate starting positions in the scheduled subframe if the LBT is successful…Fig.1, ¶0020-5th and 6th sentences- The UE performs LBT right before the scheduled subframe, but the LBT failed,….. Then, the UE may perform LBT again- claimed LBT procedure);
 wherein the performing of the UL transmission comprises performing a physical uplink control channel (PUCCH) transmission with orthogonal covering code (OCC) applied to a PUCCH format to support multiplexing, and wherein a length of the OCC is 4. However, in an analogous art Matsumura remedies this deficiency: (Matsumura ¶0038- 2nd sentence- Pre-DFT OCC may be applied to data symbols in PUCCH format 4.¶0042-last sentence-  If the pre-DFT OCC length is four, PUCCH of four UEs are code-division-multiplexed (CDM) using up to four OCCs. ¶00061- 1st sentence; ¶0079- last sentence; ¶0085; ¶0098- last sentence). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Wang with that of Matsumura for the purpose of code-division-multiplex (CDM) PUCCHs of a plurality of user terminals (Matsumura ¶0038- last sentence).

As to claim 14 the combined teachings of Wang and Matsumura disclose the method of Claim 13, wherein the performing of the PUCCH transmission with the OCC applied to the PUCCH format to support multiplexing comprises performing the PUCCH transmission with the OCC applied to PUCCH format 2 (Matsumura ¶0036- 1st sentence- PUCCH format 2 is a short PUCCH) 

As to claim 16 Wang discloses a method, comprising: detecting, by a processor of an apparatus, an existence of any preamble (Wang ¶0021-penultimate sentence Fig.4, ¶0027- 3rd and 4th sentence); and performing, by the processor, an uplink (UL) transmission without first performing a listen-before-talk (LBT) procedure responsive to no preamble being detected- -in other words a first LBT that detects a transmission (busy) and then performing a second LBT (claimed LBT procedure) (Wang Fig.1, ¶0020-5th and 6th sentences- The UE performs LBT right before the scheduled subframe, but the LBT failed,….. Then, the UE may perform LBT again…); 
 wherein the performing of the UL transmission comprises performing a physical uplink control channel (PUCCH) transmission with orthogonal covering code (OCC) applied to a PUCCH format to support multiplexing, and wherein a length of the OCC is 4. However, in an analogous art Matsumura remedies this deficiency: (Matsumura ¶0038- 2nd sentence- Pre-DFT OCC may be applied to data symbols in PUCCH format 4.¶0042-last sentence-  If the pre-DFT OCC length is four, PUCCH of four UEs are code-division-multiplexed (CDM) using up to four OCCs. ¶00061- 1st sentence; ¶0079- last sentence; ¶0085; ¶0098- last sentence). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Wang with that of Matsumura for the purpose of code-division-multiplex (CDM) PUCCHs of a plurality of user terminals (Matsumura ¶0038- last sentence).

As to claim 17 the combined teachings of Wang and Matsumura disclose the method of Claim 16, wherein the UL transmission comprises a physical random channel (PRACH) transmission, (Myung; ¶0249- 1st sentence ¶0370).

As to claim 20 the combined teachings of Wang, Myung and Matsumura disclose the method of Claim 19, wherein the performing of the PUCCH transmission with the OCC applied to the PUCCH format to support multiplexing comprises performing the PUCCH transmission with the OCC applied to PUCCH format 2 or format 3 to support multiplexing by code division multiplexing (CDM), Matsumura ¶0036- PUCCH format 2 is a short PUCCH for UCI of more than two bits (see, for example, FIG. 1A).

2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Matsumura and further in view of Mukherjee et al (US 20160143014).

As to claim 2 the combined teachings of Wang and Matsumura discloses the method of Claim 1, however silent wherein the performing of the UL transmission with the initial slot of the UL transmission in one of the plurality of starting slots based on the result of the LBT procedure comprises: selecting a first starting slot of the plurality of starting slots to begin the UL transmission responsive to the result of the LBT procedure indicating no other transmission in the first starting slot and selecting a second starting slot of the plurality of starting slots after the first starting slot to begin the UL transmission responsive to the result of the LBT procedure indicating at least one other transmission in the first starting slot. However, in an analogous art Mukherjee remedies this deficiency: (Mukherjee ¶0037- 2nd sentence- performing the LBT procedure further comprises, upon determining that the observed channel is idle during the first CCA slot, ¶0043- last sentence- Performing the LBT procedure further comprises deferring a start of the next CCA slot to a next desired CCA slot starting point if the decision is made to defer the next CCA slot,).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Wang and Matsumura with that of Mukherjee for the purpose of deferring a starting point of a slot to a next desired slot (Mukherjee ¶0043- last sentence)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Matsumura in view of Mukherjee and further in view of Babaei et al (US 20170332410).

As to claim 3 the combined teachings of Wang, Matsumura and Mukherjee discloses the method of Claim 2, however silent wherein the at least one other transmission comprises a physical random access channel (PRACH) transmission by another apparatus. However, in an analogous art Babaei remedies this deficiency: Babaei remedies this deficiency: Babaei ¶0174- 7th sentence- two or more UEs are located in the cell edge and one or more of them attempts to transmit PRACH). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Wang Matsumura and Mukherjee with that of Babaei for the purpose of accommodating for propagation delay of UEs within proximity of an eNB (Babaei ¶0174- 5th sentence).

Claims 5, 7 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Matsumura and further in view of Babaei.

As to claim 5 the combined teachings of Wang and Matsumura  disclose the method of Claim 1, however silent wherein the preamble is cell-specific with respect to a cell with which the apparatus is associated. However, in an analogous art Babaei remedies this deficiency: (Babaei ¶0182- 2nd sentence- Value of m may be configured at RRC or through DCI signaling as a cell specific). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Wang and Matsumura with that of Babaei for the purpose of associating a preamble with a cell-specific parameter (Babaei ¶0182).

As to claim 7 the combined teachings of Wang and Matsumura disclose the method of Claim 1, however silent wherein the preamble indicates a duration of the UL transmission. However, in an analogous art Babaei remedies this deficiency: (Babaei ¶0152- 3rd sentence- UE may consider the duration of LBT and/or DL/UL switching time when choosing the preamble. ¶0153- 1st sentence). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Wang and Matsumura  with that of Babaei for the purpose of determining a duration of UL transmission (Babaei ¶1042- 2nd sentence).

As to claim 8 the combined teachings of Wang Matsumura and Babaei disclose the method of Claim 7, wherein the preamble further indicates an identification of a serving cell (Babaei ¶0189- 5th sentence- wireless device may determine a plurality of (e.g., RA-RNTIs) corresponding to the plurality of preambles)

As to claim 9 the combined teachings of Wang and Matsumura discloses the method of Claim 1, wherein the performing of the LBT procedure comprises: detecting an existence of any preamble before performing the UL transmission (Wang ¶0021- last three sentences- after LBT succeeds, the UE selects a PUSCH …preamble can also be sent before PUSCH if necessary); performing the LBT procedure before the UL transmission responsive to one other preamble- in other words a first LBT that detects a transmission (busy) and then performing a second LBT (claimed LBT procedure) (Wang Fig.1, ¶0020-5th and 6th sentences- The UE performs LBT right before the scheduled subframe, but the LBT failed,….. Then, the UE may perform LBT again…).
Wang and Matsumura however are silent where this procedure is responsive to a preamble transmitted by one other apparatus. However in an analogous art Babaei remedies this deficiency: (Babaei ¶0174- 7th sentence- two or more UEs attempts to transmit PRACH with TA=0 and the one or more UEs at the cell edge is transmitting PUSCH/PUCCH, the LBT of the UE(s) that attempt(s) to transmit PRACH) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Wang and Matsumura (Babaei ¶0174- 7th  sentence).

As to claim 10 the combined teachings of Wang, Matsumura and Babaei disclose the method of Claim 9, wherein the UL transmission comprises a physical random channel (PRACH) transmission, a physical uplink shared channel (PUSCH) transmission, a physical uplink control channel (PUCCH) transmission (Babaei ¶0174- 7th sentence). 

As to claim 11 the combined teachings of Wang, Matsumura  and Babaei disclose the method of Claim 9, wherein the performing of the LBT procedure comprises performing the LBT procedure based on the other preamble transmitted by one other apparatus being detected plus on one or more of (Babaei ¶0174- 7th sentence): the other preamble belonging to a same serving cell with which the apparatus is associated (Babaei ¶0174- 7th sentence- two or more UEs are located in the cell edge); and the UL transmission being within a duration of one other UL transmission by the other apparatus as indicated in the other preamble (Babaei ¶00153; ¶0182).

As to claim 12 the combined teachings of Wang, Matsumura and Babaei discloses the method of Claim 11, wherein the UL transmission comprises a physical random channel (PRACH) transmission: and wherein the other UL transmission comprises a physical uplink shared channel (PUSCH) transmission a physical uplink control channel (PUCCH) transmission, (Babaei ¶0174- 7th sentence- two or more UEs are located in the cell edge and one or more of them attempts to transmit PRACH with TA=0 and the one or more UEs at the cell edge is transmitting PUSCH/PUCCH).

s 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Matsumura in view of Babaei and further in view Alfarhan et al (US 20210274555)

As to claim 18 the combined teachings of Wang and Matsumura disclose the method of Claim 16, however silent wherein the performing of the LBT procedure comprises performing the LBT procedure based on the preamble transmitted by one other apparatus being detected plus on one or more of: the detected preamble belonging to a same serving cell with which the apparatus is associated; and the UL transmission being within a duration of one other UL transmission by the other apparatus as indicated in the preamble, wherein the UL transmission comprises a physical random channel (PRACH) transmission, and wherein the other UL transmission comprises a physical uplink shared channel (PUSCH) transmission, a physical uplink control channel (PUCCH) transmission. 
However, in an analogous art Babaei remedies this deficiency: (Babaei ¶0174- 7th sentence- two or more UEs attempts to transmit PRACH with TA=0 ; ¶0174- 7th sentence- two or more UEs are located in the cell edge; ¶0153- 1st sentence; ¶0174- 7th sentence- one or more of them attempts to transmit PRACH with TA=0 and the one or more UEs at the cell edge is transmitting PUSCH/PUCCH). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Wang and Myung with that of Babaei for the purpose of associating a preamble with a cell-specific parameter (Babaei ¶0182).
Wang Matsumura and Babaei however are silent where performing the LBT procedure followed by the UL transmission responsive to one other preamble being transmitted by one other apparatus being detected. However, in an analogous art Alfarhan remedies this deficiency: (Alfarhan Fig.3, ¶0193- 1st sentence- first WRTU initiate LBT procedure; 3rd sentence- second WRTU initiate LBT ¶0193- 6th sentence- Since the channel is now available, the second WTRU 102b may send its RA preamble 320b. 8th sentence- the first WTRU 102a may send its RA preamble 320a). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Wang Matsumura, and Babaei with that of Alfarhan for the purpose of PRACH preamble selection by a set of WTRUs (Alfarhan ¶0171- 1st sentence).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462